UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7035


AZANIAH BLANKUMSEE,

                    Plaintiff - Appellant,

             v.

GOVERNOR LARRY HOGAN,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:20-cv-01188-PWG)


Submitted: December 17, 2020                                Decided: December 22, 2020


Before THACKER, HARRIS, and QUATTLEBAUM, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Azaniah Blankumsee, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       In this 42 U.S.C. § 1983 action, Azaniah Blankumsee seeks to appeal the district

court’s order denying his motion for a preliminary injunction. Although the order was an

appealable interlocutory order at the time Blankumsee filed his notice of appeal, see 28

U.S.C. § 1292(a)(1), the district court has now entered a final order dismissing the

complaint for failure to exhaust administrative remedies.       Accordingly, we dismiss

Blankumsee’s appeal as moot. See Already, LLC v. Nike, Inc., 568 U.S. 85, 91 (2013) (“A

case becomes moot . . . when the issues presented are no longer live or the parties lack a

legally cognizable interest in the outcome.” (internal quotation marks omitted)); Dex Media

West, Inc. v. City of Seattle, 696 F.3d 952, 956 & n.1 (9th Cir. 2012) (dismissing as moot

appeal from denial of preliminary injunction where district court had entered final

judgment and “deciding the preliminary injunction appeal would have no practical

consequences”). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              DISMISSED




                                            2